IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                         OCTOBER 1997 SESSION
                                                   FILED
                                                  December 31, 1997

                                                   Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
STATE OF TENNESSEE,              )
                                 )   C.C.A. NO. 02C01-9611-CC-00413
            Appellee,            )
                                 )   MADISON COUNTY
VS.                              )
                                 )   HON. FRANKLIN MURCHISON,
CLYDE A. EDGESTON,               )   JUDGE
                                 )
            Appellant.           )   (Probation Revocation)



FOR THE APPELLANT:                   FOR THE APPELLEE:


GEORGE GOOGE                         JOHN KNOX WALKUP
Public Defender                      Attorney General & Reporter

DANIEL J. TAYLOR                     JANICE L. TURNER
Asst. Public Defender                Attorney for the State
327 West Baltimore St.               450 James Robertson Pkwy.
Jackson, TN 38301                    Nashville, TN 37243-0493

                                     JERRY WOODALL
                                     District Attorney General

                                     NICK NICOLA
                                     Asst. District Attorney General
                                     P. O. Box 2825
                                     Jackson, TN 38301




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                      OPINION



              The defendant was convicted on April 12, 1993, on six counts of reckless

endangerment, vandalism over one thousand dollars ($1000), evading arrest, reckless

driving, leaving the scene, driving while his license was in a revoked status, and violation

of the motor vehicle registration law. For these convictions he received an effective

sentence of eight years and was placed on intensive probation. On August 1, 1994, the

defendant was transferred to regular probation.



              On April 1, 1996, a warrant was issued alleging that the defendant had

violated the terms of his probation by failing to report and by failing to pay costs and

restitution. A hearing was held on June 25, 1996, and the trial court revoked probation

and ordered the defendant to serve the entire sentence in the Department of Correction.

It is from this order that the defendant now appeals, contending that the trial court erred

in revoking his probation and in ordering him to serve the entire eight year sentence. We

do not agree and, therefore, affirm the judgment below.



              When a trial judge finds that a probationer has violated the conditions of his

or her probation, the trial judge has the authority to revoke probation. See T.C.A.

§ 40-35-310. In determining whether or not to do so, the trial judge need not find beyond

a reasonable doubt that a violation of the terms of probation has occurred. The existence

of a violation need only be supported by a preponderance of the evidence. T.C.A. § 40-

35-311(d).



              In probation revocation hearings, the credibility of the witnesses is for the

determination of the trial judge. Bledsoe v. State, 215 Tenn. 553, 387 S.W.2d 811, 814



                                             2
(1965); State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980). On review the

findings of the trial judge have the weight of a jury verdict. Delp, 614 S.W.2d 398; Carver

v. State, 570 S.W.2d 872, 875 (Tenn. Crim. App. 1978). We will not disturb the judgment

of the trial judge in the absence of an abuse of discretion. For this Court to find an abuse

of the trial court’s discretion, the defendant must demonstrate “that the record contains

no substantial evidence to support the conclusion of the trial judge that a violation of the

conditions of probation has occurred.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991).



              At the hearing, the defendant admitted violating his probation by failing to

report since May of 1995 and by failing to make payments of costs and restitution in two

cases. The defendant explained this failure by testifying that he had stopped reporting

because of his work hours. He explained that he was employed digging graves, had

therefore been frequently out of town, and did not return until after his probation officer

had completed his work day. He further testified that he had not had transportation to

facilitate reporting. Although somewhat contradictory, the defendant explained his failure

to pay court costs and restitution by explaining that he had been out of work for months

at a time.



              At the conclusion of the hearing, the trial judge found that the defendant had

violated his probation in a substantial way, that the defendant had “elected not to be on

probation from about May of ‘95 on, . . . .” The trial court further found that the

defendant’s explanations were not plausible nor reasonable. The trial judge concluded

that the defendant had not made a good faith effort to make his restitution payments.

The trial judge revoked the defendant’s probation and ordered him to the custody of the

Department of Correction and recommended Boot Camp.




                                             3
             The trial judge, in his discretion, determined that the defendant had violated

the terms and conditions of his probation and that the defendant should serve his full

sentence. The evidence adduced at the hearing supports the trial judge’s findings and

supports a finding that the defendant is not a good candidate for further probation.

Finding no abuse of discretion, we affirm the judgment of the court below.




                                                 _______________________________
                                                 JOHN H. PEAY, Judge



CONCUR:



______________________________
PAUL G. SUMMERS, Judge



______________________________
DAVID G. HAYES, Judge




                                           4